IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                            AT KNOXVILLE              FILED
                        FEBRUARY 1998 SESSION             May 19, 1998

                                                      Cecil Crowson, Jr.
                                                      Appellate C ourt Clerk

JESSIE WILLIAM WARD,              )
                                  )   No. 03C01-9705-CC-00193
          Appe llant,             )
                                  )   Rhea Coun ty
vs.                               )
                                  )   Honorable J. Curtis Smith, Judge
STATE OF TENNESSEE,               )
                                  )
          Appellee.               )   (Post-Conviction)



FOR THE APPELLANT:                    FOR THE APPELLEE:

PRO SE                                JOHN KNOX WALKUP
                                      Attorney General & Reporter

                                      TIMOTHY F. BEHAN
                                      Assistant Attorney General
                                      Cordell Hull Bldg., Second Floor
                                      425 Fifth Avenu e, North
                                      Nashville, TN 37243-0493

                                      J. MICHAEL TAYLOR
                                      District Attorney General

                                      JAME S W . POP E, III
                                      Assistant District Attorney
                                      265 3rd. Avenue, Suite 300
                                      Dayton, TN 37321


OPINION FILED:____________________



AFFIRMED PURSU ANT TO RU LE 20


WILLIAM B. ACREE, JR.
SPECIAL JUDGE
                                          OPINION

       The petition er, Jes sie W illiam W ard, ap peals as of rig ht the tria l court’s
dismiss al of his pe tition for post-c onviction re lief.


       The p etitioner en tered a p lea of guilty to fo ur misd emea nors in 19 94. In
1995, the petitioner filed a petition for post-conviction relief in the General
Sessio ns Cou rt.1 The petition was dismissed by the General Sessions Court and
was appe aled to this Cou rt. By order dated A ugust 28, 19 96, this Court
dismissed the appeal on jurisdictional grounds. See Wa rd v. State (No. 03C01-
9601-CC -00015, T enn.Crim .App., at Knoxville).


       On September 13, 1996, the petitioner filed a petition for post-conviction
relief in the Circuit Court of Rhea County. The trial court found that the petition
was ba rred by the statute of lim itations an d dism issed it.


       We affirm the d ecision o f the trial court.


       At the time the petitioner’s convictions became final, the statute of
limitations for post-conviction relief proceedings was three years. T.C.A. §40-30-
102 (R epeale d 1995 ). In 1995, th e legislatur e reduc ed the sta tute of limitatio ns to
one year. T.C.A. §40-30-202 (a). The 1995 Post-Conviction Act became
effective on May 10, 1995, and applies to all petitions filed after that date. When
the new act took effect, the petitioner’s right to file a petition for post-conviction
relief had not expired. Consequently, the petitioner had one year from the
effective date of the new act to file. See Carter v. S tate, 952 S.W.2d 417, 419
(Tenn. 1997). This petition was not filed within that year. Furthermore, the
petitioner does not allege facts which would allow him to file under T.C.A. §40-30-
202 (b). 2


       1
       At the time of the convictions, the petitioner was on parole from the State of
Ohio. His parole was revoked after the convictions, and he is currently incarcerated in
Ohio. The petitioner believes that if these convictions can be set aside, then he will be
released from prison in Ohio.
       2
         (b) No court shall have jurisdiction to consider a petition filed after such time
unless: (1) The claim in the petition is based upon a final ruling of an appellate court
establishing a constitutional right that was not recognized as existing at the time of trial,
if retrospective application of that right is required. Such petition must be filed within
one (1) year of the ruling of the highest state appellate court or the United States
supreme court establishing a constitutional right that was not recognized as existing at
the time of trial;
(2) The claim in the petition is based upon new scientific evidence establishing that
such petitioner is actually innocent of the offense or offenses for which the petitioner
was convicted; or
      The petition for post-conviction relief is barred by the statute of limitations,
and the judgment of the trial court is affirmed pursuant to Rule 20, Tennessee
Court of Criminal Appeals.


                                  ___________________________________
                                  WILLIAM B. ACREE, JR., SPECIAL JUDGE




CONCUR:


___________________________________
JERRY L. SMITH, JUDGE


____________________________________
THOMAS T. WOODALL, JUDGE




(3) The claim asserted in the petition seeks relief from a sentence that was enhanced
because of a previous conviction and such conviction in the case in which the claim is
asserted was not a guilty plea with an agreed sentence, and the previous conviction
has subsequently been held to be invalid, in which case the petition must be filed within
one (1) year of the finality of the ruling holding the previous conviction to be invalid.